ROBERTSON, Presiding Judge.
This is a divorce case.
After an ore tenus proceeding, the trial court divorced the parties and divided the marital property. The trial court also awarded the wife an attorney’s fee in the amount of $1250. Neither party was awarded alimony.
The husband appeals, and we affirm.
On appeal the husband contends that the trial court abused its discretion in the division of the marital property as well as the award of an attorney’s fee to the wife.
The law in these areas is well settled. The award of an attorney’s fee, as well as the division of property, are within the sound discretion of the trial court and will not be disturbed on appeal except where such discretion was plainly and palpably abused. Click v. Click, 521 So.2d 67 (Ala.Civ.App.1988).
Moreover, when the trial court hears the evidence, as in the instant case, the judgment appealed from is presumed to be correct on appeal. This court cannot alter the judgment if it is supported by competent *598evidence unless the trial court’s decision is plainly and palpably wrong or unjust. Click.
This court pretermits a detailed summary of the evidence. Reciting all the facts would add little or nothing to the law represented by the vast number of cases on the same legal subjects. Suffice it to say that we have reviewed the record and find no abuse of discretion. In fact, we find the division of property to be quite fair and equitable.
We do note that the record before us is comprised of an Alabama Rules of Appellate Procedure 10(d) statement of facts. No transcript was made at the hearing; therefore, the husband submitted to the trial court his statement of the evidence. In response, the wife then filed her statement of the evidence and her objections to the husband’s statement. The trial court, pursuant to A.R.App.P. 10(d), then approved and settled the statements in this instance by adopting the wife’s rendition of the facts.
The husband contends, however, that the trial court violated Rule 10(d) when it adopted the wife’s statement of the facts. We have reviewed the husband’s brief and find no merit in his argument. Furthermore, he cites us to no authority to support his position. See A.R.App.P. 28.
The wife’s request for an attorney’s fee for representation on appeal is granted in the amount of $500.
This case is due to be affirmed.
AFFIRMED.
RUSSELL and THIGPEN, JJ., concur.